Citation Nr: 1221388	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  02-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) for cause of death, both under 38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.  He died in February 1970.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined there was not new and material evidence and, therefore, denied her petition to reopen her previously denied claim for service connection for the cause of the Veteran's death.  A prior unappealed, and therefore final and binding, July 1972 rating decision had earlier considered and denied her cause-of-death claim.

In December 2003, the Board remanded this case to obtain the Veteran's service treatment records as well as his VA and terminal hospitalization records.  The RO was unable to obtain his service treatment records but did locate his VA and terminal hospitalization records.  Thereafter, in a June 2005 decision, the Board reopened the appellant's claim after concluding the VA hospital records constituted new and material evidence.  But the Board then proceeded to deny the claim on its underlying merits following a de novo review of the record. 

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2006 order, granting a joint motion, the Court determined that VA should send the appellant a corrected Veterans Claims Assistance Act (VCAA) notice letter advising her to submit alternative forms of evidence and to direct the Appeals Management Center (AMC) to assist her in obtaining evidence from alternative sources to support her claim.  This was a required effort to compensate for the missing service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1991).  Consequently, the Court remanded the case to the Board for compliance with these directives.  And in December 2006 the Board in turn remanded this case to the AMC.  This additional development was subsequently completed. 

In a December 2007 decision, the Board again reopened the appellant's claim on the basis of new and material evidence but then again denied the claim on its underlying merits following another de novo review of the record.  Since the Court had vacated the Board's prior decision in its entirety, including the decision to reopen the claim, the Board was again required to first determine whether new and material evidence had been submitted to reopen the claim before proceeding to adjudicate the underlying claim on the merits, because this threshold preliminary determination was a jurisdictional requirement.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

The appellant again appealed the Board's decision to the Court.  In a June 2007 order, again granting a joint motion, the Court again vacated the Board's decision and again remanded the case to the Board for still further development and readjudication.  In particular, the joint motion pointed out that recently obtained VA treatment records disclosed that outstanding private treatment records may exist that may be relevant to the appellant's claim.  So, in September 2009, the Board again remanded the claim to attempt to obtain these private treatment records.  The appellant was provided a supplemental statement of the case (SSOC) regarding this issue in August 2011.

For the first time in September 2011, the appellant raised the issue of her entitlement to service connection for the cause of the Veteran's death alternatively based on the provisions of 38 U.S.C.A. § 1151.  So she was provided an additional SSOC regarding this additional component of her claim in February 2012.  Accordingly, the Board is assuming jurisdiction over this § 1151 aspect of her claim as an alternate theory of entitlement to the same requested benefit, DIC, so not an entirely new claim.  The Court has held that a separate theory of entitlement is not a new claim and must be addressed as part of the existing claim.  See, e.g., Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability or death do not equate to separate claims for that disability or death); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability or death, if the theories all relate or pertain to the same benefit for the same disability or death, they constitute the same claim).  See also Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); and Ashford v. Brown, 10 Vet. App. 120 (1997).

Prior to readjudicating the claim, however, the Board is again remanding this case to satisfy VA's duty to assist obligations - including insofar as obtaining a medical opinion regarding the additional § 1151 ancillary issue. 


REMAND

As mentioned, up until September 2011, neither the appellant nor the record had raised the additional issue of entitlement to DIC for cause of death under 38 U.S.C.A. § 1151.  The RO, therefore, had only considered the claim under 38 U.S.C.A. § 1310.

Under this additional § 1151 aspect of her claim, the Appellant-widow maintains that, just two weeks prior to his death, the Veteran was given the blood thinners Coumadin and Heparin.  She alleges that his blood loss and eventual death was due to being on these blood thinners while also undergoing kidney dialysis or hemodialysis.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

This statute and regulation indicate a showing of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault is necessary for entitlement to compensation for claims, as here, filed on or after October 1, 1997.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that a Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of a Veteran and his representative, in compliance with 38 C.F.R. § 17.32 (2011). 

The proximate cause of the additional disability or death must also be an event not reasonably foreseeable.  Reasonable foreseeability is to be determined in each case, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

On remand, the appellant must be provided notice of any information, including medical or lay evidence, that is necessary to substantiate her claimed entitlement to DIC under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider also that, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation, which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

Here, the Board cannot make the necessary determinations intrinsic to the § 1151 claim based on the existing medical and other evidence in the file, requiring that the Board obtain medical comment on this § 1151 ancillary issue.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Provide the Appellant-widow and her attorney notice of the type of information and evidence needed to substantiate her claim of entitlement to DIC under 38 U.S.C.A. § 1151 (rather than just under § 1310), and advise them of her and VA's respective responsibilities in obtaining this supporting evidence.  Also give them time to identify and/or submit additional evidence and/or argument in response to this additional notice.

2.  After giving them opportunity to respond, and after obtaining all identified evidence and associating it with the claims file, return the claims file to the January 2011 VA compensation examiner and give that examiner an opportunity to again review the relevant records.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  The examiner, whoever designated, should provide an opinion responding to the following questions: 

(a) Was the Veteran's death related to the treatment he had received from VA in January and February 1970 in prescribing blood thinners, Coumadin and Heparin, while also undergoing kidney dialysis or hemodialysis?

(b) Was the Veteran's death the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that hospital care or medical treatment?

(c) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(d) if so, was the proximate cause of the Veteran's death related an event not reasonably foreseeable?

(e) was there informed consent, if such was necessary for the type of treatment he received?  If not required, please also indicate.

To facilitate making these important determinations, the claims file, including a complete copy of this remand, must be made available to the physician designated to provide this comment for consideration of the pertinent medical and other history. 

It is most essential, however, that the designee discuss the medical rationale of all opinions expressed, if necessary citing to specific evidence in the file. 


3.  Then readjudicate this claim for DIC, both under 38 U.S.C.A. §§ 1310 and 1151.  If this claim is not granted to the appellant-widow's satisfaction, send her and her attorney a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

